I cannot agree that the jurisdiction of a court of equity is so restricted as the majority opinion holds. As is pointed out in that opinion, the rendition of a judgment is the act of the court. It exists from the time the court acts, and the failure to perform the clerical act of recording the judgment can in no way invalidate it. "As between the parties the validity of a judgment properly rendered is not affected by the delay of the clerk in entering it in the court records, nor by his omission altogether to record it in pursuance of statutory provision" requiring him to do so. D'Andrea v. Rende,123 Conn. 377, 382, 195 A. 741. In the instant case the indorsement on the complaint gave to the clerk all the information necessary to draw a complete foreclosure judgment in the usual form and that was all that was necessary. People v. Petit, 266 Ill. 628, 632,634, 107 N.E. 830. He neglected to do this and instead entered the judgment as one for damages alone.
The action was in equity and no rights of third parties were involved. The plaintiff set up the judgment file in his complaint and asked equitable relief based upon it. The defendant in her answer countered by setting up the memorandum of the City Court judge directing a judgment of foreclosure, and a further defense that both the plaintiff and the court had recognized the judgment as one of foreclosure in proceedings brought by the plaintiff to open that judgment and extend the law day. The plaintiff interposed no demurrer *Page 83 
to these defenses but denied them and thus put them in issue. See Smith v. Smith, 114 Conn. 575, 578,159 A. 489. The action went to trial, the defendant put the judge's memorandum in evidence without objection and the trial court has included this in its finding. The issue was, which should prevail, the judgment file or the memorandum?
In these circumstances the judgment file presented no insuperable obstacle to a determination by the trial court of the plaintiff's right to equitable relief. It was asked to pass upon the equities of the parties not alone upon the evidence of the judgment file but upon the complete record of the action in the City Court. The action clearly was tried upon the theory that the determinative issue was whether upon all the evidence the judgment file or the memorandum should control. Conn. App. Proc. 22; New Haven Water Co. v. Russell, 86 Conn. 361, 364, 365, 85 A. 636. The ultimate conclusion of the trial court that it could not go behind the judgment file to decide the issues before it was erroneous. It in fact went behind the file, as the finding discloses, and this at the instance of the parties. The memorandum thus became evidence of the judgment. Other evidence, as appears by the finding, disclosed an obvious neglect on the part of the clerk properly to record the judgment, emphasized by the fact that he sent notices of the true judgment to the parties on the day of its rendition, and a recognition of the judgment as one of foreclosure by the parties and the court in the proceedings to open the judgment and extend the law day. See D'Andrea v. Rende, supra, 380. The plaintiff knew that a mistake had been made, yet sought by this action to take advantage of it. Home Owners' Loan Corporation v. Sears, Roebuck  Co., 123 Conn. 232, 236, *Page 84 193 A. 769. Judgment should have been directed for the defendant.
In this opinion, BROWN, J., concurred.